LATTIMORE, J.
Appellant pleaded guilty in the county court of Floyd county to misdemean- or theft, and was given a fine of $15 and seven days’ imprisonment in the county jail. There are in the record neither bills of exception nor statement of facts. Appellant filed a lengthy motion for new trial, supported by affidavits, and in considering and overruling same the court made a lengthy statement, which is also supported by numerous affidavits. We have examined these matters carefully, and believe the court justified in his action in this regard. The judgment will be affirmed.